PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Brossard et al.
Application No. 17/390,969
Filed: August 01, 2021
For: ACCESSING FILES IN A DATABASE STAGE USING A USER DEFINED FUNCTION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 17, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed September 29, 2021. The issue fee was timely paid on October 29, 2021.  Accordingly, the application became abandoned on October 30, 2021. A Notice of Abandonment was mailed November 5, 2021.

A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and Notice of Acceptance of Request under 37 CFR was mailed on November 9, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 along with a renewed petition under 37 CFR 1.137(a) filed on March 17, 2022 the request under 37 CFR 1.48 filed on November 4, 2021, became grantable and is accepted nunc pro tunc. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Oaths or Declarations for all the joint inventors, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed March 17, 2022.




/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions